902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel NELSON, Plaintiff-Appellant,v.J.J. CLARK, Warden, Federal Correctional Institution,Petersburg, Virginia;  Edwin Meese, Attorney General, UnitedStates Department of Justice;  Gregory Hershberger,Associate Warden, Federal Correctional Institution,Petersburg, Virginia;  Charles A. Bender, Unit Manager,Federal Correctional Institution, Petersburg, Virginia,Defendants-Appellees,andZ.S. Grzegorek, Northeast Regional Director, Bureau ofPrisons, Defendant.
No. 88-2962.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided April 26, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (C/A No. 87-621-R)
Nathaniel Nelson, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Nathaniel Nelson filed this civil action, claiming that certain constitutional violations and a violation of Title VII arose during his employment at a federal prison.  The district court granted the defendants' motion to dismiss the constitutional claims after the close of the plaintiff's evidence at trial.  The court entered judgment for the defendants on the Title VII claim at the close of all the evidence.  Nelson appealed.


2
Here Nelson complains that the district court erred.  Having reviewed the record and the decision below, we find his arguments meritless.  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.